Exhibit 10.1

VWR CORPORATION

REGISTRATION RIGHTS AGREEMENT

October 7, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.  

Definitions

     1    Section 2.  

Demand Registrations

     5    Section 3.  

Piggyback Registrations

     10    Section 4.  

Holdback Agreements

     12    Section 5.  

Registration Procedures

     13    Section 6.  

Registration Expenses

     18    Section 7.  

Indemnification and Contribution

     18    Section 8.  

Underwritten Offerings

     21    Section 9.  

Additional Parties; Joinder

     22    Section 10.  

Current Public Information

     22    Section 11.  

Subsidiary Public Offering

     22    Section 12.  

Transfer of Registrable Securities

     22    Section 13.  

General Provisions

     23   

 

i



--------------------------------------------------------------------------------

VWR CORPORATION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 7,
2014, between VWR Corporation, a Delaware corporation (the “Company”), and
Varietal Distribution Holdings, LLC, a Delaware limited liability company
(“Holdings”). Except as otherwise specified herein, all capitalized terms used
in this Agreement are defined in Section 1. This Agreement shall become
effective (the “Effective Date”) upon the closing of the Company’s initial
public offering of shares of its common stock, par value $0.01 per share (the
“Common Stock”).

WHEREAS, as of the date hereof, Holdings owns all of the outstanding shares of
the Common Stock of the Company;

WHEREAS, Holdings is contemplating causing the Company to make an initial public
offering of shares of the Common Stock of the Company;

WHEREAS, the equityholders of Holdings currently have certain rights to cause
Holdings to register such equityholders’ securities of Holdings pursuant to that
certain Securityholders Agreement, dated June 29, 2007 (the “Securityholders
Agreement”), by and among Holdings, Madison Dearborn Capital Partners V-A, L.P.
(“MDCP-A”), Madison Dearborn Capital Partners V-C, L.P. (“MDCP-C”), Madison
Dearborn Capital Partners V Executive-A, L.P. (“MDCP Executive”), MDCP
Co-Investors (Varietal), L.P. (“MDCP Co-Invest 1”), and MDCP Co-Investors
(Varietal-2), L.P. (“MDCP Co-Invest 2” and, together with MDCP-A, MDCP-C, MDCP
Executive, MDCP Co-Invest 1 and any other investment fund managed by Madison
Dearborn Partners, LLC that at any time acquires securities of the Company,
“MDP”), and any other parties joined thereto, from time to time.

WHEREAS, in consideration of Holdings agreeing to undertake an initial public
offering of the Company’s Common Stock, the Company has agreed to grant to
Holdings rights with respect to the registration of the Registrable Securities
held by Holdings following the Effective Date on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Definitions.

The following terms shall have the meanings set forth below.

“Acquired Common” has the meaning set forth in Section 9.

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any holder of Registrable
Securities. As used in this definition,



--------------------------------------------------------------------------------

“control” (including, with its correlative meanings, “controlling,” “controlled
by” and “under common control with”) shall mean possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities, by contract or otherwise).

“Agreement” has the meaning set forth in the recitals.

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 2(a).

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

“Common Stock” means the Company’s common stock, par value $0.01 per share.

“Company” has the meaning set forth in the preamble.

“Demand Registrations” has the meaning set forth in Section 2(a).

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Follow-On Holdback Period” has the meaning set forth in Section 4(a).

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

“Holdback Extension” has the meaning set forth in Section 4(a).

“Holdback Period” has the meaning set forth in Section 4(a).

“Holder” means a holder of Registrable Securities.

“Indemnified Parties” has the meaning set forth in Section 7(a).

“Joinder” has the meaning set forth in Section 9.

 

-2-



--------------------------------------------------------------------------------

“Long-Form Registrations” has the meaning set forth in Section 2(a).

“MDP” has the meaning set forth in the preamble.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registrations” has the meaning set forth in Section 3(a).

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Common Stock of the Company pursuant
to an offering registered under the Securities Act.

“Registrable Securities” means (i) any Common Stock held by Holdings as of the
Effective Date (and, for the avoidance of doubt, such Common Stock shall remain
Registrable Securities if transferred by Holdings following the Effective Date);
(ii) any common Capital Stock of the Company or any Subsidiary issued or
issuable with respect to the securities referred to in clause (i) above by way
of dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization; and (iii) any
other Common Stock held by MDP and its Affiliates. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when they have been (a) sold or distributed pursuant to a Public Offering,
(b) sold in compliance with Rule 144 following the consummation of the Company’s
initial Public Offering, or (c) repurchased by the Company or a Subsidiary of
the Company. For purposes of this Agreement, a Person shall be deemed to be a
holder of Registrable Securities, and the Registrable Securities shall be deemed
to be in existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Securities hereunder; provided
a holder of Registrable Securities may only request that Registrable Securities
in the form of Capital Stock of the Company registered or to be registered as a
class under Section 12 of the Exchange Act be registered pursuant to this
Agreement. Notwithstanding the foregoing, at the Company’s election and with the
consent of the holders of a majority of the Registrable Securities, any
Registrable Securities held by any Person (other than MDP, Avista Capital
Partners, L.P. or their respective Affiliates) that may be sold under Rule
144(b)(1)(i) without limitation under any other of the requirements of Rule 144
shall not be deemed to be Registrable Securities upon notice from the Company to
such Person and the Company shall, at such Person’s request, instruct the
Company’s transfer agent to remove the legend provided for in Section 12.

“Registration Expenses” has the meaning set forth in Section 6(a).

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415” and “Rule 462” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

 

-3-



--------------------------------------------------------------------------------

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person(s) or a group of related Persons (other than MDP and its
Affiliates) in the aggregate acquires (i) Capital Stock of the Company or the
surviving entity entitled to vote (other than voting rights accruing only in the
event of a default, breach, event of noncompliance or other contingency) to
elect directors with a majority of the voting power of the Company’s or the
surviving entity’s board of directors (whether by merger, consolidation,
reorganization, combination, sale or transfer of the Company’s Capital Stock) or
(ii) all or substantially all of the Company’s assets determined on a
consolidated basis; provided that a Public Offering shall not constitute a Sale
of the Company.

“Sale Transaction” has the meaning set forth in Section 4(a).

“Securities” has the meaning set forth in Section 4(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Securityholders Agreement” has the meaning set forth in the preamble.

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

“Shelf Registration” has the meaning set forth in Section 2(a).

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

“Short-Form Registrations” has the meaning set forth in Section 2(a).

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such

 

-4-



--------------------------------------------------------------------------------

Person or Persons shall be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses or shall be or
control the managing director or general partner of such limited liability
company, partnership, association or other business entity.

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

“Suspension Period” has the meaning set forth in Section 5(a)(xxiii).

“Violation” has the meaning set forth in Section 7(a).

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

Section 2. Demand Registrations.

(a) Requests for Registration.

Subject to the terms and conditions of this Agreement, the holders of at least a
majority of the Registrable Securities may request registration under the
Securities Act of all or any portion of their Registrable Securities on Form S-1
or any similar long-form registration statement (“Long-Form Registrations”), and
the holders of at least a majority of the Registrable Securities may request
registration under the Securities Act of all or any portion of their Registrable
Securities on Form S-3 or any similar short-form registration statement
(“Short-Form Registrations”), if available. In addition, the holders of at least
a majority of the Registrable Securities may assign a right to request one or
multiple Long-Form Registrations or Short-Form Registrations, if available, to
any holder of Registrable Securities in connection with the distribution or
other transfer of such Registrable Securities. All registrations requested
pursuant to this Section 2(a) are referred to herein as “Demand Registrations”.
The holders of the Registrable Securities making a Demand Registration that is a
Short-Form Registration may request that the registration be made pursuant to
Rule 415 (a “Shelf Registration”) and, if the Company is a WKSI at the time any
request for a Demand Registration is submitted to the Company, that such Shelf
Registration be an automatic shelf registration statement (as defined in Rule
405) (an “Automatic Shelf Registration Statement”). Within ten days after the
filing of the registration statement relating to the Demand Registration, the
Company shall give written notice of the Demand Registration to all other
holders of Registrable Securities and, subject to the terms of Section 2(e),
shall include in such Demand Registration (and in all related registrations and
qualifications under state blue sky laws and in any related underwriting
agreement) all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after the receipt
of the Company’s notice; provided that, with the consent of the holders of at
least a majority of the Registrable Securities requesting such registration, the
Company may provide notice of the Demand Registration to all other holders of
Registrable Securities within three business days following the non-confidential
filing of the registration statement with respect to the Demand Registration so
long as such registration statement is not an Automatic Shelf Registration
Statement. Each Holder agrees that such

 

-5-



--------------------------------------------------------------------------------

Holder shall treat as confidential the receipt of the notice of Demand
Registration and shall not disclose or use the information contained in such
notice of Demand Registration without the prior written consent of the Company
until such time as the information contained therein is or becomes available to
the public generally, other than as a result of disclosure by the Holder in
breach of the terms of this Agreement.

(b) Long-Form Registrations.

The holders of a majority of the Registrable Securities shall be entitled to an
unlimited number of Long-Form Registrations in which the Company shall pay all
Registration Expenses (as defined in Section 6(a)), whether or not any such
registration is consummated. All Long-Form Registrations shall be underwritten
registrations. In addition, the holders of at least a majority of the
Registrable Securities may assign a right to request one or multiple Long-Form
Registrations in which the Company shall pay all Registration Expenses to any
holder of Registrable Securities in connection with the distribution or other
transfer of such Registrable Securities.

(c) Short-Form Registrations.

In addition to the Long-Form Registrations provided pursuant to Section 2(b),
the holders of a majority of the Registrable Securities shall be entitled to an
unlimited number of Short-Form Registrations in which the Company shall pay all
Registration Expenses. The holders of at least a majority of the Registrable
Securities may also assign a right to request one or multiple Short-Form
Registrations in which the Company shall pay all Registration Expenses to any
holder of Registrable Securities in connection with the distribution or other
transfer of such Registrable Securities. Demand Registrations shall be
Short-Form Registrations whenever the Company is permitted to use any applicable
short form and if the managing underwriters (if any) agree to the use of a
Short-Form Registration. After the Company has become subject to the reporting
requirements of the Exchange Act, the Company shall use its reasonable best
efforts to make Short-Form Registrations available for the sale of Registrable
Securities.

(d) Shelf Registrations.

(i) Subject to the availability of required financial information and the
Company’s ability to use Form S-3 or any similar short-form registration
statement, as promptly as practicable after the Company receives written notice
of a request for a Shelf Registration, the Company shall file with the
Securities and Exchange Commission a registration statement under the Securities
Act for the Shelf Registration (a “Shelf Registration Statement”). The Company
shall use its reasonable best efforts to cause any Shelf Registration Statement
to be declared effective under the Securities Act as soon as practicable after
filing, and once effective, the Company shall cause such Shelf Registration
Statement to remain continuously effective for such time period as is specified
in such request, but for no time period longer than the period ending on the
earliest of (A) the third anniversary of the date of filing of such Shelf
Registration, (B) the date on which all Registrable Securities covered by such
Shelf Registration have been sold pursuant to the Shelf Registration, and
(C) the date as of which there are no longer any Registrable Securities covered
by such Shelf Registration in existence. Without

 

-6-



--------------------------------------------------------------------------------

limiting the generality of the foregoing, unless Holdings instructs the Company
otherwise in writing, prior to expiration of the Holdback Period, the Company
shall use its reasonable best efforts to prepare a Shelf Registration Statement
with respect to all of the Registrable Securities held by Holdings (or such
other number of Registrable Securities specified in writing by Holdings) to
enable such Shelf Registration Statement to be filed with the SEC as soon as
practicable after the expiration of the Holdback Period.

(ii) In the event that a Shelf Registration Statement is effective, the holders
of a majority of the Registrable Securities covered by such Shelf Registration
Statement shall have the right at any time or from time to time to elect to sell
pursuant to an offering (including an underwritten offering) Registrable
Securities available for sale pursuant to such registration statement (“Shelf
Registrable Securities”), so long as the Shelf Registration Statement remains in
effect, and the Company shall pay all Registration Expenses in connection
therewith. The holders of a majority of the Registrable Securities covered by
such Shelf Registration Statement shall make such election by delivering to the
Company a written request (a “Shelf Offering Request”) for such offering
specifying the number of Shelf Registrable Securities that the holders desire to
sell pursuant to such offering (the “Shelf Offering”). As promptly as
practicable, but no later than two business days after receipt of a Shelf
Offering Request, the Company shall give written notice (the “Shelf Offering
Notice”) of such Shelf Offering Request to all other holders of Shelf
Registrable Securities. The Company, subject to Sections 1(e) and 8 hereof,
shall include in such Shelf Offering the Shelf Registrable Securities of any
other holder of Shelf Registrable Securities that shall have made a written
request to the Company for inclusion in such Shelf Offering (which request shall
specify the maximum number of Shelf Registrable Securities intended to be
disposed of by such Holder) within seven days after the receipt of the Shelf
Offering Notice. The Company shall, as expeditiously as possible (and in any
event within 20 days after the receipt of a Shelf Offering Request, unless a
longer period is agreed to by the holders of a majority of the Registrable
Securities that made the Shelf Offering Request), use its reasonable best
efforts to facilitate such Shelf Offering. Each Holder agrees that such Holder
shall treat as confidential the receipt of the Shelf Offering Notice and shall
not disclose or use the information contained in such Shelf Offering Notice
without the prior written consent of the Company until such time as the
information contained therein is or becomes available to the public generally,
other than as a result of disclosure by the Holder in breach of the terms of
this Agreement.

(iii) Notwithstanding the foregoing, if the holders of a majority of the
Registrable Securities covered by a Shelf Registration Statement wish to engage
in an underwritten block trade off of such Shelf Registration Statement (either
through filing an Automatic Shelf Registration Statement or through a take-down
from an already existing Shelf Registration Statement), then notwithstanding the
foregoing time periods, such Holders only need to notify the Company of the
block trade Shelf Offering two business days prior to the day such offering is
to commence (unless a longer period is agreed to by the holders of a majority of
the Registrable Securities wishing to engage in the underwritten block trade)
and the Company shall promptly notify other holders of Registrable Securities
and such other holders of Registrable Securities must elect whether or not to
participate by the next business day (i.e. one business day prior to the day
such

 

-7-



--------------------------------------------------------------------------------

offering is to commence) (unless a longer period is agreed to by the holders of
a majority of the Registrable Securities wishing to engage in the underwritten
block trade) and the Company shall as expeditiously as possible use its
reasonable best efforts to facilitate such offering (which may close as early as
three business days after the date it commences); provided that the holders of a
majority of the Registrable Securities covered by the Shelf Registration
Statement shall use reasonable best efforts to work with the Company and the
underwriters prior to making such request in order to facilitate preparation of
the registration statement, prospectus and other offering documentation related
to the underwritten block trade.

(iv) The Company shall, at the request of the holders of a majority of the
Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement or, if the applicable Shelf Registration Statement is an
Automatic Shelf Registration Statement, any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by the holders of a majority of the
Registrable Securities to effect such Shelf Offering.

(e) Priority on Demand Registrations and Shelf Offerings.

The Company shall not include in any Demand Registration or Shelf Offering any
securities that are not Registrable Securities without the prior written consent
of the holders of at least a majority of the Registrable Securities included in
such registration. If a Demand Registration or a Shelf Offering is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold therein without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the Company
shall include in such offering prior to the inclusion of any securities which
are not Registrable Securities the number of Registrable Securities requested to
be included which, in the opinion of such underwriters, can be sold, without any
such adverse effect, pro rata among the respective Holders thereof on the basis
of the amount of Registrable Securities owned by each such Holder.

(f) Restrictions on Demand Registration and Shelf Offerings

(i) The Company shall not be obligated to effect any Demand Registration within
60 days after the effective date of a previous Demand Registration or a previous
registration in which Registrable Securities were included pursuant to Section 3
and in which there was no reduction in the number of Registrable Securities
requested to be included. The Company may, with the consent of the holders of a
majority of the Registrable Securities, postpone, for up to 60 days from the
date of the request, the filing or the effectiveness of a registration statement
for a Demand Registration or suspend the use of a prospectus that is part of a
Shelf Registration Statement for up to 60 days from the date of the Suspension
Notice (as defined herein) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the holders of Registrable Securities if (A) the Company’s board of directors
determines in its reasonable good faith judgment that the offer or sale of
Registrable

 

-8-



--------------------------------------------------------------------------------

Securities would reasonably be expected to have a material adverse effect on any
proposal or plan by the Company or any Subsidiary to engage in any material
acquisition of assets or stock (other than in the ordinary course of business)
or any material merger, consolidation, tender offer, recapitalization,
reorganization or other transaction involving the Company, (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of non-public material information not
otherwise required to be disclosed under applicable law, and (C) (x) the Company
has a bona fide business purpose for preserving the confidentiality of such
transaction or (y) disclosure would have a material adverse effect on the
Company or the Company’s ability to consummate such transaction; provided that
in such event, the holders of Registrable Securities shall be entitled to
withdraw such request for a Demand Registration or underwritten Shelf Offering
and the Company shall pay all Registration Expenses in connection with such
Demand Registration or Shelf Offering. The Company may delay or suspend the
effectiveness of a Demand Registration or Shelf Offering hereunder only once in
any twelve-month period; provided that, for the avoidance of doubt, the Company
may in any event delay or suspend the effectiveness of a Demand Registration or
Shelf Offering in the case of an event described under Section 5(a)(vi) to
enable it to comply with its obligations set forth in Section 5(a)(vi). The
Company may extend the Suspension Period for an additional consecutive 60 days
with the consent of the holders of a majority of the Registrable Securities,
which consent shall not be unreasonably withheld.

(ii) In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in paragraph (f)(i) above or pursuant
to Section 5(a)(vi) hereof (a “Suspension Event”), the Company shall give a
notice to the holders of Registrable Securities registered pursuant to such
Shelf Registration Statement (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. A Holder shall not effect any
sales of the Registrable Securities pursuant to such Shelf Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice (as
defined herein). Each Holder agrees that such Holder shall treat as confidential
the receipt of the Suspension Notice and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement. The Holders
may recommence effecting sales of the Registrable Securities pursuant to the
Shelf Registration Statement (or such filings) following further written notice
to such effect (an “End of Suspension Notice”) from the Company, which End of
Suspension Notice shall be given by the Company to the Holders and to the
Holders’ Counsel, if any, promptly following the conclusion of any Suspension
Event and its effect.

(iii) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 2(f), the Company agrees that it shall extend the
period of time during which such Shelf Registration Statement shall be
maintained effective pursuant to

 

-9-



--------------------------------------------------------------------------------

this Agreement by the number of days during the period from the date of receipt
by the Holders of the Suspension Notice to and including the date of receipt by
the Holders of the End of Suspension Notice and provide copies of the
supplemented or amended prospectus necessary to resume sales, with respect to
each Suspension Event; provided that such period of time shall not be extended
beyond the date that there are no longer Registrable Securities covered by such
Shelf Registration Statement.

(g) Selection of Underwriters.

The holders of a majority of the Registrable Securities included in any Demand
Registration shall have the right to select the investment banker(s) and
manager(s) to administer the offering, subject to the Company’s approval which
shall not be unreasonably withheld, conditioned or delayed. If any Shelf
Offering is an Underwritten Offering, the holders of a majority of the
Registrable Securities participating in such Underwritten Offering shall have
the right to select the investment banker(s) and manager(s) to administer the
offering relating to such Shelf Offering, subject to the Company’s approval,
which shall not be unreasonably withheld, conditioned or delayed.

(h) Other Registration Rights.

Except as provided in this Agreement, the Company shall not grant to any Persons
the right to request the Company or any Subsidiary to register any Capital Stock
of the Company or any Subsidiary, or any securities convertible or exchangeable
into or exercisable for such securities, without the prior written consent of
the holders of a majority of the Registrable Securities.

Section 3. Piggyback Registrations.

(a) Right to Piggyback.

Whenever the Company proposes to register any of its securities under the
Securities Act (other than (i) pursuant to a Demand Registration, (ii) in
connection with registrations on Form S-4 or S-8 promulgated by the Securities
and Exchange Commission or any successor or similar forms or (iii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities), and the registration form to be
used may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within three business days after its receipt of notice of any exercise of demand
registration rights other than under this Agreement) to the holders of
Registrable Securities and, subject to the terms of Section 3(c) and
Section 3(d), shall include in such Piggyback Registration (and in all related
registrations or qualifications under blue sky laws and in any related
underwriting) all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 20 days after delivery of
the Company’s notice.

 

-10-



--------------------------------------------------------------------------------

(b) Piggyback Expenses.

The Registration Expenses of the holders of Registrable Securities shall be paid
by the Company in all Piggyback Registrations, whether or not any such
registration became effective.

(c) Priority on Primary Registrations.

If a Piggyback Registration is an underwritten primary registration on behalf of
the Company, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
Registrable Securities requested to be included in such registration which, in
the opinion of the underwriters, can be sold without any such adverse effect,
pro rata among the holders of such Registrable Securities on the basis of the
number of Registrable Securities owned by each such holder, and (iii) third,
other securities requested to be included in such registration which, in the
opinion of the underwriters, can be sold without any such adverse effect.
Registrable Securities beneficially owned by any officer or employee of the
Company shall not be eligible to be included in any primary offering of Common
Stock without the Company’s consent.

(d) Priority on Secondary Registrations.

If a Piggyback Registration is an underwritten secondary registration on behalf
of holders of the Company’s securities, and the managing underwriters advise the
Company in writing that in their opinion the number of securities requested to
be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing or method of distribution of the offering, the Company shall include in
such registration (i) first, the securities requested to be included therein by
the holders initially requesting such registration and the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the holders of such Registrable Securities on the basis of the number of
Registrable Securities owned by such Holder, and (ii) second, other securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect.

(e) Selection of Underwriters.

If any Piggyback Registration is an underwritten offering, the selection of
investment banker(s) and manager(s) for the offering must be approved by the
holders of a majority of the Registrable Securities included in such Piggyback
Registration. Such approval shall not be unreasonably withheld, conditioned or
delayed.

(f) Right to Terminate Registration.

The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 3 whether or not any holder of Registrable
Securities has elected to include securities in such registration. The
Registration Expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 6.

 

-11-



--------------------------------------------------------------------------------

Section 4. Holdback Agreements.

(a) Holders of Registrable Securities.

If required by the holders of a majority of the Registrable Securities, each
holder of Registrable Securities shall enter into lock-up agreements with the
managing underwriter(s) of an underwritten Public Offering in such form as
agreed to by the holders of a majority of the Registrable Securities
participating in such Public Offering. In the absence of any such lock-up
agreement, each holder of Registrable Securities agrees as follows:

(i) in connection with the Company’s initial Public Offering, such Holder shall
not (A) offer, sell, contract to sell, pledge or otherwise dispose of (including
sales pursuant to Rule 144), directly or indirectly, any Capital Stock of the
Company (including Capital Stock of the Company that may be deemed to be owned
beneficially by such holder in accordance with the rules and regulations of the
Securities and Exchange Commission) (collectively, “Securities”), (B) enter into
a transaction which would have the same effect as described in clause (A) above,
(C) enter into any swap, hedge or other arrangement that transfers, in whole or
in part, any of the economic consequences or ownership of any Securities,
whether such transaction is to be settled by delivery of such Securities, in
cash or otherwise (each of (A), (B) and (C) above, a “Sale Transaction”), or
(D) publicly disclose the intention to enter into any Sale Transaction,
commencing on the earlier of the date on which the Company gives notice to the
holders of Registrable Securities that a preliminary prospectus has been
circulated for such initial Public Offering or the “pricing” of such offering
and continuing to the date that is 180 days following the date of the final
prospectus for such initial Public Offering (the “Holdback Period”), unless the
underwriters managing the Public Offering otherwise agree in writing;

(ii) in connection with all underwritten Public Offerings other than the
Company’s initial Public Offering, such Holder shall not effect any Sale
Transaction commencing on the earlier of the date on which the Company gives
notice to the holders of Registrable Securities of the circulation of a
preliminary or final prospectus for such Public Offering or the “pricing” of
such offering and continuing to the date that is 90 days following the date of
the final prospectus for such Public Offering (a “Follow-On Holdback Period”),
unless, if an underwritten Public Offering, the underwriters managing the Public
Offering otherwise agree in writing; and

(iii) in the event that (A) the Company issues an earnings release or discloses
other material information or a material event relating to the Company and its
Subsidiaries occurs during the last 17 days of the Holdback Period or any
Follow-On Holdback Period (as applicable) or (B) prior to the expiration of the
Holdback Period or any Follow-On Holdback Period (as applicable), the Company
announces that it will release earnings results during the 16-day period
beginning upon the expiration of such period, then to the extent necessary for a
managing or co-managing underwriter of a registered offering hereunder to comply
with FINRA Rule 2711(f)(4), if agreed to by the

 

-12-



--------------------------------------------------------------------------------

holders of a majority of the Registrable Securities selling in such Underwritten
Offering, the Holdback Period or the Follow-On Holdback Period (as applicable)
shall be extended until 18 days after the earnings release or disclosure of
other material information or the occurrence of the material event, as the case
may be (a “Holdback Extension”).

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the restrictions set forth in this
Section 4(a) until the end of such period, including any Holdback Extension.

(b) The Company.

The Company (i) shall not file any registration statement for a Public Offering
or cause any such registration statement to become effective, or effect any
public sale or distribution of its equity securities, or any securities, options
or rights convertible into or exchangeable or exercisable for such securities
during any Holdback Period or Follow-On Holdback Period (as extended during any
Holdback Extension), and (ii) shall use its reasonable best efforts to cause
(A) each holder of at least one percent (1%) (on a fully-diluted basis) of its
Common Stock, or any securities convertible into or exchangeable or exercisable
for Common Stock, purchased from the Company at any time after the date of this
Agreement (other than in a Public Offering) and (B) each of its directors and
executive officers to agree not to effect any Sale Transaction during any
Holdback Period or Follow-On Holdback Period (as extended during any Holdback
Extension), except as part of such underwritten registration, if otherwise
permitted, unless the underwriters managing the Public Offering otherwise agree
in writing.

Section 5. Registration Procedures.

(a) Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, the Company shall use its reasonable best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof held by a holder of
Registrable Securities requesting registration, and pursuant thereto the Company
shall as expeditiously as possible:

(i) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the holders of a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);

(ii) notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness

 

-13-



--------------------------------------------------------------------------------

of any registration statement or the initiation of any proceedings for that
purpose, (B) the receipt by the Company or its counsel of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose, and (C) the effectiveness of each registration statement filed
hereunder;

(iii) prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but not in any event before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

(iv) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph or (B) consent to general service of process
in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

(vi) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (C) at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus

 

-14-



--------------------------------------------------------------------------------

included in such registration statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading, and, subject to Section 2(f), at the request of any such seller, the
Company shall prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

(vii) use reasonable best efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA;

(viii) use reasonable best efforts to provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
registration statement;

(ix) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a stock split,
combination of shares, recapitalization or reorganization);

(x) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Company as shall be necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
officers, directors, employees, agents, representatives and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

(xi) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158.

 

-15-



--------------------------------------------------------------------------------

(xiii) permit any Holder of Registrable Securities which, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such registration or
comparable statement and to allow such Holder to provide language for insertion
therein, in form and substance satisfactory to the Company, which in the
reasonable judgment of such Holder and its counsel should be included;

(xiv) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;

(xv) use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

(xvi) cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

(xvii) cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(xviii) use its reasonable best efforts to make available the executive officers
of the Company to participate with the holders of Registrable Securities and any
underwriters in any “road shows” or other selling efforts that may be reasonably
requested by the Holders in connection with the methods of distribution for the
Registrable Securities;

(xix) in the case of any underwritten offering, use its reasonable best efforts
to obtain one or more cold comfort letters from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the holders of a majority of the Registrable
Securities being sold reasonably request;

(xx) in the case of any underwritten offering, use its reasonable best efforts
to provide a legal opinion of the Company’s outside counsel, dated the effective

 

-16-



--------------------------------------------------------------------------------

date of such registration statement (and, if such registration includes an
underwritten Public Offering, dated the date of the closing under the
underwriting agreement), each amendment and supplement thereto, the prospectus
included therein (including the preliminary prospectus) and such other documents
relating thereto in customary form and covering such matters of the type
customarily covered by legal opinions of such nature, which opinion shall be
addressed to the underwriters and the holders of such Registrable Securities;

(xxi) if the Company files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405)) during the period
during which such Automatic Shelf Registration Statement is required to remain
effective;

(xxii) if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

(xxiii) if the Automatic Shelf Registration Statement has been outstanding for
at least three (3) years, at the end of the third year, refile a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its reasonable best efforts to refile the
Shelf Registration Statement on Form S-3 and, if such form is not available,
Form S-1 and keep such registration statement effective during the period
throughout which such registration statement is required to be kept effective.

(b) Any officer of the Company who is a holder of Registrable Securities agrees
that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.

(c) The Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

(d) If Holdings or MDP or any of their respective Affiliates seek to effectuate
a distribution in kind of all or part of their respective Registrable Securities
to their respective direct or indirect equityholders, the Company shall, subject
to any applicable lock-up agreements, work with the foregoing persons to
facilitate such distribution in kind in the manner reasonably requested.

 

-17-



--------------------------------------------------------------------------------

Section 6. Registration Expenses.

(a) The Company’s Obligation.

All expenses incident to the Company’s performance of or compliance with this
Agreement (including, without limitation, all registration, qualification and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, messenger and delivery expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for the Company and all
independent certified public accountants, underwriters (excluding underwriting
discounts and commissions) and other Persons retained by the Company) (all such
expenses being herein called “Registration Expenses”), shall be borne as
provided in this Agreement, except that the Company shall, in any event, pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, the expense of any liability insurance
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed. Each Person that sells securities pursuant to a Demand Registration or
Piggyback Registration hereunder shall bear and pay all underwriting discounts
and commissions applicable to the securities sold for such Person’s account.

(b) Counsel Fees and Disbursements.

In connection with each Demand Registration, each Piggyback Registration and
each Shelf Offering that is an underwritten Public Offering, the Company shall
reimburse the holders of Registrable Securities included in such registration
for the reasonable fees and disbursements of one counsel chosen by the holders
of a majority of the Registrable Securities included in such registration or
participating in such Shelf Offering and reasonable disbursements of each
additional counsel retained by any holder of Registrable Securities for the
purpose of rendering a legal opinion on behalf of such Holder in connection with
any underwritten Demand Registration, Piggyback Registration or Shelf Offering.

Section 7. Indemnification and Contribution.

(a) By the Company.

The Company shall indemnify and hold harmless, to the extent permitted by law,
each holder of Registrable Securities, such Holder’s officers, directors
employees, agents and representatives, and each Person who controls such Holder
(within the meaning of the Securities Act) (the “Indemnified Parties”) against
all losses, claims, actions, damages, liabilities and expenses (including with
respect to actions or proceedings, whether commenced or threatened, and
including reasonable attorney fees and expenses) caused by, resulting from,
arising out of, based upon or related to any of the following statements,
omissions or violations (each a “Violation”) by the Company: (i) any untrue or
alleged untrue statement of material fact contained in (A) any registration
statement, prospectus, preliminary prospectus or Free-Writing Prospectus, or any
amendment thereof or supplement thereto or (B) any application or other document
or communication (in this Section 7, collectively called an “application”)
executed by or on behalf of the Company or based upon written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify any securities covered by such registration under the securities laws
thereof, (ii) any omission or alleged omission of a material fact required

 

-18-



--------------------------------------------------------------------------------

to be stated therein or necessary to make the statements therein not misleading
or (iii) any violation or alleged violation by the Company of the Securities Act
or any other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance. In addition, the Company will reimburse such
Indemnified Party for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such losses.
Notwithstanding the foregoing, the Company shall not be liable in any such case
to the extent that any such losses result from, arise out of, are based upon, or
relate to an untrue statement or alleged untrue statement, or omission or
alleged omission, made in such registration statement, any such prospectus,
preliminary prospectus or Free-Writing Prospectus or any amendment or supplement
thereto, or in any application, in reliance upon, and in conformity with,
written information prepared and furnished in writing to the Company by such
Indemnified Party expressly for use therein or by such Indemnified Party’s
failure to deliver a copy of the registration statement or prospectus or any
amendments or supplements thereto after the Company has furnished such
Indemnified Party with a sufficient number of copies of the same. In connection
with an underwritten offering, the Company shall indemnify such underwriters,
their officers and directors, and each Person who controls such underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the Indemnified Parties.

(b) By Each Security Holder.

In connection with any registration statement in which a holder of Registrable
Securities is participating, each such Holder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such registration statement or prospectus and, to the
extent permitted by law, shall indemnify the Company, its officers, directors,
employees, agents and representatives, and each Person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of material fact contained in the registration statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Holder; provided that the obligation
to indemnify shall be individual, not joint and several, for each holder and
shall be limited to the net amount of proceeds received by such Holder from the
sale of Registrable Securities pursuant to such registration statement.

(c) Claim Procedure.

Any Person entitled to indemnification hereunder shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall impair
any Person’s right to indemnification hereunder only to the extent such failure
has prejudiced the indemnifying party) and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.

 

-19-



--------------------------------------------------------------------------------

If such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. In such instance,
the conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration if such Holders are indemnified parties, at the
expense of the indemnifying party.

(d) Contribution.

If the indemnification provided for in this Section 7 is held by a court of
competent jurisdiction to be unavailable to, or is insufficient to hold
harmless, an indemnified party or is otherwise unenforceable with respect to any
loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the holders of Registrable Securities and
their successors and assigns agree that it would not be just or equitable if the
contribution pursuant to this Section 7(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
such equitable considerations. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to herein shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending against any action or claim which is the subject hereof. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Release.

No indemnifying party shall, except with the consent of the indemnified party,
consent to the entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof giving by the claimant or plaintiff to
such indemnified party of a release from all liability in respect to such claim
or litigation.

 

-20-



--------------------------------------------------------------------------------

(f) Non-exclusive Remedy; Survival.

The indemnification and contribution provided for under this Agreement shall be
in addition to any other rights to indemnification or contribution that any
indemnified party may have pursuant to law or contract and shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities and
the termination or expiration of this Agreement.

Section 8. Underwritten Offerings.

(a) Participation.

No Person may participate in any offering hereunder which is underwritten unless
such Person (i) agrees to sell such Person’s securities on the basis provided in
any underwriting arrangements approved by the Person or Persons entitled
hereunder to approve such arrangements (including, without limitation, pursuant
to any over-allotment or “green shoe” option requested by the underwriters;
provided that no holder of Registrable Securities shall be required to sell more
than the number of Registrable Securities such Holder has requested to include)
and (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements. Each holder of Registrable Securities
shall execute and deliver such other agreements as may be reasonably requested
by the Company and the lead managing underwriter(s) that are consistent with
such Holder’s obligations under Section 4, Section 5 and this Section 8(a) or
that are necessary to give further effect thereto. To the extent that any such
agreement is entered into pursuant to, and consistent with, Section 4 and this
Section 8(a), the respective rights and obligations created under such agreement
shall supersede the respective rights and obligations of the Holders, the
Company and the underwriters created pursuant to this Section 8(a).

(b) Price and Underwriting Discounts. In the case of an underwritten Demand
Registration or Underwritten Takedown requested by Holders pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Holders of a majority of the Registrable Securities included
in such underwritten offering.

(c) Suspended Distributions.

Each Person that is participating in any registration under this Agreement, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 5(a)(vi), shall immediately discontinue the disposition of
its Registrable Securities pursuant to the registration statement until such
Person’s receipt of the copies of a supplemented or amended prospectus as
contemplated by Section 5(a)(vi). In the event the Company has given any such
notice, the applicable time period set forth in Section 2(d)(i) during which a
Registration Statement is to remain effective shall be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to this Section 8(c) to and including the date when each seller of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 5(a)(vi).

 

-21-



--------------------------------------------------------------------------------

Section 9. Additional Parties; Joinder.

Subject to the prior written consent of the holders of a majority of the
Registrable Securities, the Company may permit any Person who acquires Common
Stock or rights to acquire Common Stock from the Company after the date hereof
(the “Acquired Common”) to become a party to this Agreement and to succeed to
all of the rights and obligations of a “holder of Registrable Securities” under
this Agreement by obtaining an executed joinder to this Agreement from such
Person in the form of Exhibit A attached hereto (a “Joinder”). Upon the
execution and delivery of a Joinder by such Person, the Common Stock acquired by
such Person shall constitute Registrable Securities and such Person shall be a
Holder of Registrable Securities under this Agreement with respect to the
Acquired Common, and the Company shall add such Person’s name and address to the
Schedule of Investors hereto and circulate such information to the parties to
this Agreement.

Section 10. Current Public Information.

At all times after the Company has filed a registration statement with the
Securities and Exchange Commission pursuant to the requirements of either the
Securities Act or the Exchange Act, the Company shall file all reports required
to be filed by it under the Securities Act and the Exchange Act and shall take
such further action as any holder or holders of Registrable Securities may
reasonably request, all to the extent required to enable such Holders to sell
Registrable Securities pursuant to Rule 144. Upon request, the Company shall
deliver to any holder of Restricted Securities a written statement as to whether
it has complied with such requirements.

Section 11. Subsidiary Public Offering.

If, after an initial Public Offering of the Capital Stock of one of its
Subsidiaries, the Company distributes securities of such Subsidiary to its
equity holders, then the rights and obligations of the Company pursuant to this
Agreement shall apply, mutatis mutandis, to such Subsidiary, and the Company
shall cause such Subsidiary to comply with such Subsidiary’s obligations under
this Agreement.

Section 12. Transfer of Registrable Securities.

(a) Restrictions on Transfers.

Notwithstanding anything to the contrary contained herein, except in the case of
(i) a transfer to the Company, (ii) a transfer by Holdings, MDP or any Affiliate
of MDP to their respective limited partners or members, (iii) a Public Offering,
(iv) a sale pursuant to Rule 144 after the completion of the Company’s initial
Public Offering or (v) a transfer in connection with a Sale of the Company,
prior to transferring any Registrable Securities to any Person (including,

 

-22-



--------------------------------------------------------------------------------

without limitation, by operation of law), the transferring Holder shall cause
the prospective transferee to execute and deliver to the Company a Joinder
agreeing to be bound by the terms of this Agreement. Any transfer or attempted
transfer of any Registrable Securities in violation of any provision of this
Agreement shall be void, and the Company shall not record such transfer on its
books or treat any purported transferee of such Registrable Securities as the
owner thereof for any purpose.

(b) Legend.

Each certificate evidencing any Registrable Securities and each certificate
issued in exchange for or upon the transfer of any Registrable Securities
(unless such Registrable Securities would no longer be Registrable Securities
after such transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF OCTOBER 7, 2014 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND
CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS AMENDED. A COPY OF SUCH REGISTRATION
RIGHTS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER
HEREOF UPON WRITTEN REQUEST.”

The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date of the Agreement. The legend set forth
above shall be removed from the certificates evidencing any securities that have
ceased to be Registrable Securities.

Section 13. General Provisions

(a) Amendments and Waivers.

Except as otherwise provided herein, the provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and holders of a majority of the Registrable Securities; provided that no such
amendment, modification or waiver that would materially and adversely affect a
Holder or group of holders of Registrable Securities in a manner materially
different than any other Holder or group of holders of Registrable Securities
(other than amendments and modifications required to implement the provisions of
Section 9), shall be effective against such Holder or group of holders of
Registrable Securities without the consent of the holders of a majority of the
Registrable Securities that are held by the group of Holders that is materially
and adversely affected thereby. The failure or delay of any Person to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such Person thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
A waiver or consent to or of any breach or default by any Person in the
performance by that Person of his, her or its obligations under this Agreement
shall not be deemed to be a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person under this Agreement.

 

-23-



--------------------------------------------------------------------------------

(b) Remedies.

The parties to this Agreement and their successors and assigns shall be entitled
to enforce their rights under this Agreement specifically (without posting a
bond or other security), to recover damages caused by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their favor. The parties hereto and their successors and assigns agree and
acknowledge that a breach of this Agreement would cause irreparable harm and
money damages would not be an adequate remedy for any such breach and that, in
addition to any other rights and remedies existing hereunder, any party shall be
entitled to specific performance and/or other injunctive relief from any court
of law or equity of competent jurisdiction (without posting any bond or other
security) in order to enforce or prevent violation of the provisions of this
Agreement.

(c) Severability.

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited, invalid, illegal or unenforceable in
any respect under any applicable law or regulation in any jurisdiction, such
prohibition, invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of any other provision of this Agreement in
such jurisdiction or in any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such prohibited,
invalid, illegal or unenforceable provision had never been contained herein.

(d) Entire Agreement.

Except as otherwise provided herein, this Agreement contains the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties hereto, written or oral, which may
have related to the subject matter hereof in any way, including pursuant to the
Securityholders Agreement.

(e) Successors and Assigns.

This Agreement shall bind and inure to the benefit and be enforceable by the
Company and its successors and assigns and the holders of Registrable Securities
and their respective successors and assigns (whether so expressed or not). In
addition, whether or not any express assignment has been made, the provisions of
this Agreement which are for the benefit of purchasers or holders of Registrable
Securities are also for the benefit of, and enforceable by, any subsequent
holder of Registrable Securities.

(f) Notices.

Any notice, demand or other communication to be given under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given

 

-24-



--------------------------------------------------------------------------------

(i) when delivered personally to the recipient, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient; but if not, then on the next Business Day, (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the Company at the address specified
below and to any holder of Registrable Securities or to any other party subject
to this Agreement at such address as indicated on Schedule of Investors hereto,
or at such address or to the attention of such other Person as the recipient
party has specified by prior written notice to the sending party. Any party may
change such party’s address for receipt of notice by giving prior written notice
of the change to the sending party as provided herein. The Company’s address is:

VWR Corporation

Radnor Corporate Center

Building One, Suite 200

100 Matsonford Road

Radnor, Pennsylvania 19087

  Attn: General Counsel

Facsimile: (610) 728-5737

With a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

  Attn: Sanford E. Perl, P.C.

       Mark A. Fennell, P.C.

Facsimile: (312) 862-2200

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(g) Business Days.

If any time period for giving notice or taking action hereunder expires on a day
that is not a Business Day, the time period shall automatically be extended to
the Business Day immediately following such Saturday, Sunday or legal holiday.

(h) Governing Law.

The corporate law of the State of Delaware shall govern all issues and questions
concerning the relative rights of the Company and its stockholders. All other
issues and questions concerning the construction, validity, interpretation and
enforcement of this Agreement and the exhibits and schedules hereto shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.

 

-25-



--------------------------------------------------------------------------------

(i) MUTUAL WAIVER OF JURY TRIAL.

AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.

(j) CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

EACH OF THE PARTIES, AND EACH OF THEIR SUCCESSORS AND ASSIGNS, IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE OR ANY DELAWARE STATE COURT, FOR THE PURPOSES OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE
PARTIES, AND EACH OF THEIR SUCCESSORS AND ASSIGNS, HERETO FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO
SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH
IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES, AND
EACH OF THEIR SUCCESSORS AND ASSIGNS, HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

(k) No Recourse.

Notwithstanding anything to the contrary in this Agreement, the Company and each
holder of Registrable Securities agrees and acknowledges that no recourse under
this Agreement or any documents or instruments delivered in connection with this
Agreement, shall be had against any current or future director, officer,
employee, general or limited partner or member of any holder of Registrable
Securities or of any Affiliate or assignee thereof, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any current or future officer, agent or employee
of any holder of Registrable Securities or any current

 

-26-



--------------------------------------------------------------------------------

or future member of any holder of Registrable Securities or any current or
future director, officer, employee, partner or member of any holder of
Registrable Securities or of any Affiliate or assignee thereof, as such for any
obligation of any holder of Registrable Securities under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

(l) Descriptive Headings; Interpretation.

The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement. The use of the word “including” in
this Agreement shall be by way of example rather than by limitation.

(m) No Strict Construction.

The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party.

(n) Counterparts.

This Agreement may be executed in multiple counterparts, any one of which need
not contain the signature of more than one party, but all such counterparts
taken together shall constitute one and the same agreement.

(o) Electronic Delivery.

This Agreement, the agreements referred to herein, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent executed
and delivered by means of a photographic, photostatic, facsimile or similar
reproduction of such signed writing using a facsimile machine or electronic mail
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic mail to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or electronic mail as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

(p) Further Assurances.

In connection with this Agreement and the transactions contemplated hereby, upon
the written request of the Company, each holder of Registrable Securities shall
execute and deliver any additional documents and instruments and perform any
additional acts that may be necessary or appropriate to effectuate and perform
the provisions of this Agreement and the transactions contemplated hereby.

 

-27-



--------------------------------------------------------------------------------

(q) No Inconsistent Agreements.

The Company shall not hereafter enter into any agreement with respect to its
securities which is inconsistent with or violates the rights granted to the
holders of Registrable Securities in this Agreement.

*    *    *    *    *

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

VWR CORPORATION By:   /s/ Gregory L. Cowan Name:   Gregory L. Cowan Title:  
Senior Vice President and Chief Financial Officer

 

VARIETAL DISTRIBUTION HOLDINGS, LLC By:   /s/ Scott K. Baker Name:   Scott K.
Baker Title:   Assistant Secretary



--------------------------------------------------------------------------------

SCHEDULE OF INVESTORS

Varietal Distribution Holdings, LLC

c/o Madison Dearborn Partners, LLC

Three First National Plaza

Suite 4600

Chicago, Illinois 60602

Attn: General Counsel

Facsimile: (312) 895-1261



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

JOINDER

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of [—], 2014 (as the same may hereafter
be amended, the “Registration Rights Agreement”), among VWR Corporation, a
Delaware corporation (the “Company”), and the other person named as parties
therein.

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s                  shares of
Common Stock shall be included as Registrable Securities under the Registration
Rights Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
       day of                 ,         .

 

  Signature of Stockholder   Print Name of Stockholder

Address:            

Agreed and Accepted as of

                                           .

 

VWR CORPORATION By:     Its:    

 

A-1